office_of_chief_counsel internal_revenue_service memorandum number release date cc ita presp-124834-08 uilc date date to associate area_counsel buffalo small_business self-employed cc sb buf from andrew m irving senior counsel branch office of associate chief_counsel income_tax and accounting cc ita subject new york qeze credit for real_property_taxes this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue what is the proper federal_income_tax treatment of the state of new york qualified empire zone enterprise qeze credit for real_property_taxes facts the following summarizes the relevant general rules for the state of new york qeze credit for real_property_taxes general overview the facts are based primarily on the information contained in the following materials issued by the new york state department of taxation and finance tsb-m-06 c tsb-m-06 i -- qualified empire zone enterprise qeze tax_credits date instructions for form ct-606 claim for qeze credit for real_property_taxes and instructions for form it-606 claim for qeze credit for real_property_taxes citations to specific pages of those materials and quotation marks have been omitted to make the facts easier to read presp-124834-08 among other_benefits available to businesses that invest in certain designated areas of new york state the state provides a corporate_income_tax franchise tax_credit or a personal income_tax_credit for taxes paid on real_property located in an empire zone with respect to a business that qualifies as a qeze to qualify as a qeze a business must be located within a designated zone and meet an annual test of maintaining or increasing the number of full-time employees the amount of the credit is based on one of two formulas depending on the date the business first became a qeze one formula calculates a portion of real_property_taxes based on two factors that reflect the increase in the number of employees and the length of time since the business first became a qeze resulting in a decreased credit for the later years the other formula takes into account either a percentage of the wages and benefits of new employees or a percentage of capital_investment in empire zones under either formula the income_tax_credit cannot exceed the amount of real_property_taxes paid the credit is available for up to years for the earlier version or years for the current version and is refundable for income_tax purposes - that is it can be obtained as a cash payment to the extent it exceeds the taxpayer's income_tax_liability for a year qualification as a qeze the state of new york empire zones program was enacted in and applies to tax years beginning on or after date among other_benefits the program provides for a credit for real_property_taxes against corporate or personal income tax3 for qualified empire zone enterprises qezes that annually meet an employment test a qeze is a business_enterprise that has been certified as eligible to receive benefits under article 18-b of the state general municipal law5 and that annually meets an employment test during a business tax_benefit period the state had an economic development zone program prior to this time the taxes against which the credit can be applied are those imposed under articles 9-a franchise tax on business corporations personal income_tax franchise tax on banking corporations or franchise tax on insurance corporations of the state of new york tax law qezes also can be eligible for a tax reduction credit and a sales and use_tax exemption see tsb-m- s - qualified empire zone enterprise qeze exemptions from sales and compensating_use_tax date for information about the various credits available to taxpayers within empire zones see new york state department of taxation and finance publication a guide to business tax and personal income_tax credits within empire zones date sec_956 of that article reads as follows presp-124834-08 the employment test in the case of a business first certified before date a pre-4 business will be met for a tax_year if the business's employment number7 in all empire zones for the tax_year equals or exceeds its employment number in all empire zones for the base_period and the business’s employment number in new york state outside of the empire zones for the tax_year equals or exceeds its employment number in the state outside of the empire zones for the base_period in the case of a business first certified on or after date a post-4 business the employment test will be met for a tax_year if the business’s employment number in new york state for the tax_year exceeds its employment number in the state for the base_period and the business’s employment number in all empire zones for the tax_year exceeds its employment number in all empire zones for the base_period base_period generally means the five tax years immediately before the test year for a pre- business or the four tax years immediately before the tax_year it was first certified for a post-4 business the business tax_benefit period is for businesses with a pre-2002 test date the first tax years beginning on or after date for businesses with a test date between date and date the first tax years following the test year or for businesses certified after date the first tax years starting with the year of certification calculation and application of credit a taxpayer that is a qeze a sole_proprietor of a qeze a shareholder of an s_corporation that is a qeze or a partner in a partnership that is a qeze is allowed a credit against income franchise tax for eligible real_property_taxes it is hereby found and declared that there exist within the state certain areas characterized by persistent and pervasive poverty high unemployment limited new job creation a dependence on public assistance income dilapidated and abandoned industrial and commercial facilities and shrinking tax bases these severe conditions require state government to target for these areas extraordinary economic and human resource development programs in order to stimulate private investment private business development and job creation it is the public policy of the state to offer special incentives and assistance that will promote the development of new businesses the expansion of existing businesses and the development of human resources within these economically impoverished areas and to do so without encouraging the relocation of business investment from other areas of the state it is further found and declared that it is the public policy of the state to achieve these goals through the mutual cooperation of all levels of state and local_government and the business community for tax years beginning on or after date agricultural cooperatives are eligible for the credit a qeze also includes a certified clean energy enterprise that annually meets the employment test employment number means the average number of individuals excluding general executive officers in the case of a corporation employed full-time by the business for at least one-half of the tax_year test year means the last tax_year of the business ending before the test date the later of date or the date the business was first certified as a qeze presp-124834-08 eligible real_property_taxes mean the taxes imposed on real_property owned by the qeze and located in an empire zone in which the qeze is certified the real_property_taxes must have been paid_by the qeze that is the owner or by a tenant provided the tenant is not itself a qeze or cannot treat the payment as eligible real_property_taxes the taxes must become a lien on the real_property in a tax_year in which the owner is both certified and a qeze in general the lien_date is the first day of the period for which the taxes are imposed payments in_lieu_of_taxes pilots are considered eligible real_property_taxes if certain conditions are met for a pre-4 qeze the amount of the credit is equal to the eligible real_property_taxes or pro_rata share in the case of a partner or s_corporation shareholder multiplied by the following two factors the benefit period factor and the employment increase factordollar_figure the benefit period factor gradually decreases from to over the 14-year benefit period the employment increase factor which cannot exceed one is the greater of the increase in the qeze’s employment number11 in empire zones in which the qeze is certified over the qeze’s test-year employment number in those zones divided by the qeze’s test-year employment number or the increase in the qeze’s employment number in zones in which the qeze is certified over the qeze’s test-year employment number in those zones divided by for a post-4 qeze the amount of the credit is the greater of the credit_amount or the capital_investment amount the credit_amount is generally of the total wages health and retirement benefits of net new employees for the tax_year the capital_investment amount is generally of the federal tax basis of real_property owned by the qeze and located in empire zones as of a certain date multiplied by the greater of the percentage physically occupied and used by the qeze or a related_person or the percentage of basis attributable to construction expansion or rehabilitation as opposed to acquisition for both pre-4 and post-4 qezes the amount of the credit cannot exceed the amount of eligible real_property_taxes for corporations and other entities the amount of the credit used to reduce income or franchise tax for a given year cannot reduce the tax below certain minimum amounts for tax years beginning on or after date eligible real_property_taxes also include taxes paid_by a qeze that is a lessee when certain conditions are met certain additional limitations apply to qezes certified between date and date see fn above presp-124834-08 calculated differently for agricultural cooperatives business corporations banking corporations and insurance corporations for taxpayers subject_to personal income_tax the credit can reduce the tax to zero any amount of the credit not used in the current tax_year - including any portion precluded by the minimums described in the preceding paragraph - may be refunded or applied as an overpayment against the tax_liability for the next tax_year however no interest is paid on such a refund_or_credit a portion of the qeze real_property tax_credit must be recaptured if the amount of the real_property_taxes on which the credit was calculated is subsequently reduced by a final order in any legal proceeding to the extent the recalculated credit exceeds the credit originally taken for post-4 qezes recapture is only necessary if the real_property_taxes are reduced to an amount less than the original credit taken eligible s_corporations and partnerships compute the credit and provide their shareholders or partners with their pro_rata share of the credit or recapture individual shareholders or partners claim their share of the credit on new york form it-606 law and analysis sec_164 of the internal_revenue_code provides for the deduction of the following taxes paid_or_accrued within the tax_year state and local real_property_taxes state_and_local_personal_property_taxes and state_and_local_income_taxes sec_461 provides the general_rule that the amount of any deduction or credit allowed by subtitle a shall be taken for the tax_year that is the proper tax_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides that under the cash_receipts_and_disbursements_method of accounting amounts representing allowable deductions shall generally be taken into account for the tax_year in which paid see also sec_1_446-1 sec_1_446-1 and sec_1_461-1 provide that under an accrual_method of accounting a liability is incurred and generally is taken into account in the tax_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred for the liability sec_1_461-4 provides that if the liability of a taxpayer is to pay a tax economic_performance occurs as the tax is paid to the governmental authority that imposed the tax in certain cases a liability to pay a tax is permitted to be taken into account in the tax_year before the tax_year during which economic_performance occurs under the recurring_item_exception of sec_1_461-5 presp-124834-08 sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived see also 348_us_426 reh'g denied 349_us_925 holding gross_income encompasses any item representing undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion sec_111 provides that gross_income does not include income attributable to the recovery during the tax_year of any amount deducted in any prior tax_year to the extent that amount did not reduce the amount of tax_imposed_by_chapter_1 of the code generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if there occurs an event that is fundamentally inconsistent with the premise on which the deduction was initially based 460_us_370 the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year's income when a fundamentally_inconsistent_event has occurred the exclusionary part is currently codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro u s pincite its purpose is to approximate the results produced by a tax system based on transactional rather than annual accounting id pincite the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based even if there is no actual recovery_of funds id pincite- dollar_figure one must consider the facts and circumstances of each case in light of the purpose and function of the provision granting the deduction id pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir your request for assistance indicated that it was not related to any particular case rather it was for the purpose of obtaining general information concerning the basic federal tax treatment of the qeze real_property tax_credit accordingly for the purposes of the following analysis we assume that the qeze is the owner of the real_property it pays the real_property_taxes these property taxes are not required to be capitalized for federal_income_tax purposes and would generally be deductible under sec_164 of the internal_revenue_code under hillsboro this principle is subject_to possible modification if the recovery or inconsistent event occurs in the context of a nonrecognition or other provision the purpose of which might need to be considered see id pincite n there is no such provision in the present situation presp-124834-08 the first and simplest situation to consider is a c_corporation that uses the cash_receipts_and_disbursements_method of accountingdollar_figure such a taxpayer would deduct state and local real_property_taxes for the tax_year during which the taxes are paid year the federal_income_tax return and the state franchise tax_return for that year would be filed in the following year year on the state return the taxpayer would claim the qeze real_property tax_credit with respect to taxes paid in year the credit could either reduce the amount of state franchise tax imposed for year and or result in a payment from the state in year consequently it is necessary to determine whether the state franchise tax reduction and or a payment attributable to a refundable_credit is fundamentally inconsistent with the sec_164 deduction for property taxes before analyzing the credit under the inclusionary part of the tax_benefit_rule it would be helpful to review the general treatment of state_income_tax credits although any reduction in liability can potentially be recharacterized as a means of making a payment to the obligor the traditional federal tax treatment of nonrefundable nontransferable state_income_tax credits with some exceptions has been as a reduction in liability cf revrul_79_315 1979_2_cb_27 holding under certain circumstances it may be appropriate to recharacterize a state_or_local_tax benefit as something other than a reduction in liability that decreases a sec_164 deduction cf 16_bta_604 local_tax reduction could be viewed as payment for services this could occur when the state_or_local_tax benefit is provided for specific consideration such as specific services property or the use of property and the taxpayer could be viewed as having satisfied its tax_liability in_kind this is not the case here however with respect to refundable state tax_credits the service and the treasury_department have not issued published guidance addressing the treatment of such credits however some informal nonprecedential advisories have applied an approach whereby a refundable_credit is bifurcated that is refundability by itself does not cause the entire credit to be treated as a payment from the state instead the portion of the credit that is applied to reduce tax before the tax becomes due is still generally treated as a reduction in tax only to the extent the credit exceeds the tax_liability and is made available to the taxpayer as a cash payment is it treated as a payment from the state includable in income unless some exclusion applies after considering the facts and circumstances of the qeze real_property tax_credit the traditional treatment of state_income_tax credits as reductions in liability and the purpose and function of sec_164 we conclude that the state franchise tax reduction attributable to the credit is not fundamentally inconsistent for purposes of applying the tax_benefit_rule with a previous sec_164 deduction for property taxes taken by a c_corporation that uses the cash_receipts_and_disbursements_method of accounting the see sec_448 for the exceptions from the general_rule that a c_corporation cannot use the cash_receipts_and_disbursements_method of accounting presp-124834-08 federal_income_tax consequence is therefore a reduction in state franchise tax generally deductible under sec_164 we further conclude however that receipt of a cash payment attributable to the refundable_credit is fundamentally inconsistent with a previous sec_164 deduction for property taxes accordingly a payment attributable to the refundable_credit would be income under the inclusionary part of the tax_benefit_rule subject_to the provisions of sec_111 cf revrul_70_86 1970_1_cb_23 the refunded amount would be treated as a recovery_of property_tax not franchise tax and would be includable in federal gross_income in year depending on the extent to which deduction of the year payment of state property_tax reduced the taxpayer's year federal_income_tax since the taxpayer has the option of receiving such an excess refunded amount of the credit in cash the taxpayer would be in constructive receipt of that amount even if the taxpayer chose to use it as a credit against state tax for another tax_year cf schulz v united_states civil no 76-c-646 e d wis aff'd without published opinion 624_f2d_1103 7th cir cert deni445_us_962 however the taxpayer would also be treated as having made a corresponding payment of state tax for that other tax yeardollar_figure the preceding conclusions also apply to a sole_proprietor who uses the cash_receipts_and_disbursements_method of accounting15 and -- in general -- to a c_corporation or a sole_proprietor using an accrual_method of accounting however in the case of an accrual-basis taxpayer and depending on the facts there may be questions concerning how to treat the refunded portion of the credit in terms of the timing of tax_benefit income and whether to accrue income or alternatively reduce the original deduction for real_property_taxes by the anticipated recovery in light of an open revenue_ruling project priority guidance plan general tax issues on this general issue and the possible variations in different fact situations we believe it is better to address these issues in the context of a particular case where the facts have been developed in order to furnish a timely response to the central questions we have not discussed in detail other potential situations such as the treatment of partners and s_corporation shareholders other than to state that the general principles discussed above would a payment of estimated income_tax pursuant to state law constitutes the payment of a tax within the meaning of sec_164 when the amount is based on a reasonable good_faith estimate of the taxpayer's actual tax_liability see revrul_71_190 1971_1_cb_70 revrul_82_208 1982_2_cb_58 we believe that the state_income_tax reduction attributable to the credit is not fundamentally inconsistent with a previous sec_164 deduction for property taxes even though the deduction under sec_164 - taken on a form_1040 schedule c profit or loss from business - and the deduction under sec_164 - taken on schedule a itemized_deductions - are treated differently for purposes of the alternative_minimum_tax presp-124834-08 apply we would be happy to provide further responses if after consideration you feel that addressing these or other situations in detail would be helpful please call if you have any questions
